UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2434


EDWARD S. COHN; STEPHEN N. GOLDBERG, Substitute Trustee; RICHARD
E. SOLOMON, Substitute Trustee; RICHARD J. ROGERS, Substitute Trustee;
RANDALL J. ROLLS, Substitute Trustee,

                    Plaintiffs - Appellees,

             v.

JOHN H. HARDING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-03236-ELH)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John H. Harding, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John H. Harding seeks to appeal the district court’s order remanding this

foreclosure proceeding to the Maryland state court from which it was removed.

Generally, “[a]n order remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.” 28 U.S.C. § 1447(d) (2012). The Supreme

Court has instructed that “§ 1447(d) must be read in pari materia with [28 U.S.C.]

§ 1447(c), so that only remands based on grounds specified in § 1447(c) are immune

from review under § 1447(d).” Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127

(1995). Thus, § 1447(d)

      is tightly circumscribed to cover only remand orders within the scope of
      . . . § 1447(c), based on (1) a district court’s lack of subject matter
      jurisdiction or (2) a defect in removal other than lack of subject matter
      jurisdiction that was raised by the motion of a party within 30 days after the
      notice of removal was filed.

Doe v. Blair, 819 F.3d 64, 66 (4th Cir. 2016) (internal quotation marks omitted).

“Whether a district court’s remand order is reviewable under § 1447(d) is not determined

by whether the order explicitly cites § 1447(c) or not.” Borneman v. United States, 213

F.3d 819, 824 (4th Cir. 2000).

      The district court determined that it lacked subject matter jurisdiction over this

case. Accordingly, we are without jurisdiction to review the remand order. We therefore

deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                              DISMISSED

                                            2